Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
Claim1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Nos. 9946904, 10467444 and 11093721. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Instant Application 
PN 9946904
1. A system comprising a radio-frequency ("RF") condition monitoring device comprising: an RF transponder module comprising an RF transponder integrated circuit; at least one monitoring module for monitoring one or more sensors, said monitoring module comprising an electronic device; a first memory and a second memory communicatively coupled to said RF transponder module and said monitoring module, respectively; and a two-way communication interface between said first memory and said second memory; wherein one or more memory addresses in said first memory are operative to store at least one of status and other data about a monitored item from said monitoring module and to receive at least one of data, addresses, and commands sent by an RF reader to said RF transponder integrated circuit for the monitoring module; wherein said first memory is operative to store data sent to or received from said second memory by way of said two-way communication interface and said second memory is operative to store data sent to or received from said first memory by way of said two- way communication interface; and wherein said first memory is operatively responsive to route at least one of data and commands from an RF reader to memory addresses in at least one of said first memory and second memory by way of said two-way communication interface.
1. A condition monitoring system comprising: a. a radio frequency transponder module including a RFID chip having a first memory, and an antenna; b. at least one sensor module that monitors data related to the condition of a product and includes a second memory for storing the monitored data; c. a two-way communication interface that couples said second memory in the at least one sensor module to said first memory in the RFID chip of the radio frequency transponder module, wherein the second memory in said at least one sensor module is operative to communicate with the RFID chip by way of the two-way communication interface, and the RFID chip first memory is operative to store sensor status periodically sent to the first memory by said second memory, said second memory is operative to receive commands from the RFID chip first memory; and d. a condition control module comprising an RF reader operative to communicate with the radio frequency transponder module to control the data sent to or received from the RFID chip first memory under software control, wherein said first memory includes one or more memory addresses that are operative to receive data from the RF reader, wherein said data from the RF reader is then routed to said second memory by way of the two-way communication interface.


Instant Application
PN 10467444
1. A system comprising a radio-frequency ("RF") condition monitoring device comprising: an RF transponder module comprising an RF transponder integrated circuit; at least one monitoring module for monitoring one or more sensors, said monitoring module comprising an electronic device; a first memory and a second memory communicatively coupled to said RF transponder module and said monitoring module, respectively; and a two-way communication interface between said first memory and said second memory; wherein one or more memory addresses in said first memory are operative to store at least one of status and other data about a monitored item from said monitoring module and to receive at least one of data, addresses, and commands sent by an RF reader to said RF transponder integrated circuit for the monitoring module; wherein said first memory is operative to store data sent to or received from said second memory by way of said two-way communication interface and said second memory is operative to store data sent to or received from said first memory by way of said two- way communication interface; and wherein said first memory is operatively responsive to route at least one of data and commands from an RF reader to memory addresses in at least one of said first memory and second memory by way of said two-way communication interface.
1. (Original) A condition monitoring system, comprising: a radio-frequency ("RF") monitoring device comprising: an RF transponder module comprising an RF transponder integrated circuit and an antenna;  9Docket No. INFRT.001.X1C5 at least one monitoring module for monitoring one or more sensors; wherein said at least one monitoring module comprises an electronic device; a first memory and a second memory communicatively coupled to said RF transponder module and said monitoring module, respectively; a two-way communications interface between said first memory and second memory; wherein one or more memory addresses in said first memory are operative to store at least one of status and other data about a monitored item from said monitoring module, and receive at least one of data, addresses, and commands sent by an RF reader to said RF transponder integrated circuit for the monitoring module; wherein said first memory is operative to store data sent to or received from said second memory by way of said two-way communication interface and said second memory is operative to store data sent to or received from said first memory by way of the communication interface; wherein said first memory is operatively responsive to route at least one of data and commands from an RF reader to one or more memory addresses in said at least one of first memory and second memory by way of said two-way communication interface; and a condition control module comprising an RF reader operative to communicate with said RF transponder module under software control, to control data sent to or received from memory addresses of said first memory or second memory of said RF monitoring device.


Instant Application
PN 11093721
1. A system comprising a radio-frequency ("RF") condition monitoring device comprising: an RF transponder module comprising an RF transponder integrated circuit; at least one monitoring module for monitoring one or more sensors, said monitoring module comprising an electronic device; a first memory and a second memory communicatively coupled to said RF transponder module and said monitoring module, respectively; and a two-way communication interface between said first memory and said second memory; wherein one or more memory addresses in said first memory are operative to store at least one of status and other data about a monitored item from said monitoring module and to receive at least one of data, addresses, and commands sent by an RF reader to said RF transponder integrated circuit for the monitoring module; wherein said first memory is operative to store data sent to or received from said second memory by way of said two-way communication interface and said second memory is operative to store data sent to or received from said first memory by way of said two- way communication interface; and wherein said first memory is operatively responsive to route at least one of data and commands from an RF reader to memory addresses in at least one of said first memory and second memory by way of said two-way communication interface.
1. A condition monitoring system comprising a radio-frequency ("RF") condition monitoring device comprising: an RF transponder module comprising an RF transponder integrated circuit; at least one monitoring module for monitoring one or more sensors, said at least one monitoring module comprising an electronic device; a first memory and a second memory communicatively coupled to said RF transponder module and said at least one monitoring module, respectively; at least one monitoring module and to receive at least one of data, addresses, and commands sent by an RF reader to said RF transponder integrated circuit for the at least one monitoring module; wherein said first memory is operative to store data sent to or received from said second memory by way of said two-way communication interface and said second memory is operative to store data sent to or received from said first memory by way of said two- way communication interface; said RF reader to memory addresses in at least one of said first memory and second memory by way of said two-way communication interface[[.]], a condition determining module for calculating a condition status of one or more monitored items; and a condition control module comprising said RF reader operative to communicate with said RF transponder module under software control to control data sent to or received from memory addresses of said first memory or second memory of said RF condition monitoring device.


Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Heikki US20040263319 in figs. 2, 3 and ¶s47, 53 RFID system that includes a plurality of memories. Brandt US20030146821 also discloses in fig.1 and ¶18 an RFID that include a plurality of modules. 
However no prior art discloses, teaches or suggests the elements as recited in claim 1 arranged in a manner to include “an RF transponder module comprising an RF transponder integrated circuit; at least one monitoring module for monitoring one or more sensors, said monitoring module comprising an electronic device; a first memory and a second memory communicatively coupled to said RF transponder module and said monitoring module, respectively; and a two-way communication interface between said first memory and said second memory; wherein one or more memory addresses in said first memory are operative to store at least one of status and other data about a monitored item from said monitoring module and to receive at least one of data, addresses, and commands sent by an RF reader to said RF transponder integrated circuit for the monitoring module; wherein said first memory is operative to store data sent to or received from said second memory by way of said two-way communication interface and said second memory is operative to store data sent to or received from said first memory by way of said two- way communication interface; and wherein said first memory is operatively responsive to route at least one of data and commands from an RF reader to memory addresses in at least one of said first memory and second memory by way of said two-way communication interface”.
Therefore claim 1 would be allowable with associated dependent claims if double patenting rejection is overcome. 
Claims 2-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685